Citation Nr: 0120578	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  99-15 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the calculated amount of 
$1,498.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


INTRODUCTION

The appellant is the surviving spouse of the veteran, who had 
active service from August 1950 to August 1970 and who died 
in August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee) in Atlanta, Georgia, that 
denied waiver of recovery of an overpayment in the calculated 
amount of $8,608 because of the appellant's bad faith.  

The overpayment in the calculated amount of $8,608 consisted 
of an overpayment in the amount of $7,110 because of Social 
Security benefits the appellant began to receive in December 
1996 and an overpayment in the amount of $1,498 because of 
income the appellant received during 1994.  In January 2001 
the Board granted the waiver of overpayment in the amount of 
$7,110 and remanded the portion of the overpayment in the 
calculated amount of $1,498.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Effective November 1, 1991, the appellant was awarded 
death pension benefits.  She was notified by VA at the time 
of her November 1991 award letter, and several times 
thereafter, of her obligation to immediately notify VA of any 
change in income or net worth and to report all income.

3.  On Improved Pension Eligibility Verification Reports 
dated in 1992 and 1993, the appellant reported that she had 
no earned income from employment or other source for the 
reporting periods 1991 through 1993 and that she expected to 
receive no income in 1994.

4.  Through income verification procedures, it was discovered 
that the appellant had income earnings in 1993 and 1994.

5.  The failure of the appellant to report her 1994 income 
was the sole cause of the overpayment at issue.

6.  The failure of the appellant to report her income despite 
her knowledge of the reporting requirement demonstrates an 
intent on her part to seek an unfair advantage with knowledge 
of the likely consequences, and also resulted in a subsequent 
monetary loss to the Government.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of death pension 
benefits in the calculated amount of $1,498 is precluded by 
reason of bad faith on the part of the appellant.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims, as here, filed before the date of enactment of the 
VCAA, and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the January 
2001 Board remand referenced the VCAA and indicated that the 
RO should ensure compliance with the new law.  The Board 
finds that the VA's duties have been fulfilled.

First, the VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102 and 5103).  The appellant was notified in 
the June 1998 rating decision that the requested waiver of 
indebtedness was denied based on bad faith.  The rating 
decision as well as the January 1999 statement of the case 
(SOC) and the March 2001 Supplemental Statement of the Case 
(SSOC) informed the appellant of the criteria necessary to 
waive recovery of the overpayment in order to substantiate 
her claim.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the 
rating decision, SOC, and SSOC, which were sent to the 
appellant, informed her of the information and evidence 
needed to substantiate her claim and complied with the VA's 
notification requirements.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C.A. § 5103A).  In this case, the Board finds that the 
VA has done everything reasonably possible to assist her.  In 
connection with this claim, the case was remanded for further 
development.  That development has been completed, and the 
appellant has not referenced any unobtained evidence that 
might aid her claim or that might be pertinent to the bases 
of the denial of this claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of the VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of her claim or her substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2000).

The basic facts of this case are not in dispute.  A review of 
the evidence of record discloses that the veteran died in 
August 1986, and the appellant was awarded death pension 
benefits, effective from May 1, 1988.  She was advised in her 
original award letter that her rate of VA pension was 
directly related to her family income and that the rate of 
pension must be reduced whenever income was received from 
another source.  She was advised that she was required to 
notify VA immediately if she received any additional income 
in the future and that failure to promptly inform the VA of 
income changes would result in the creation of an 
overpayment.

She informed the RO in August 1990 that effective September 
1, 1990, she would be employed and would no longer be 
eligible to receive pension benefits.  She returned a VA 
pension check to the RO in October 1990, again reporting that 
she was employed, and her pension benefits were thereafter 
discontinued.

Effective November 1, 1991, the payment of death pension 
benefits to the appellant was reinstated, as she had reported 
that she was once again unemployed.  She was renotified by VA 
at the time of her November 1991 award letter, and several 
times thereafter, of her obligation to immediately notify VA 
of any change in income or net worth and to report all 
income.  The award letter advised the appellant that the 
award of pension benefits was based upon her reported 
countable income of $0 (zero dollars).

On Improved Pension Eligibility Verification Reports (EVR), 
VA Forms 21-0518, dated in October 1992 and November 1993, 
the appellant reported that she had no earned income from 
employment or other source for the reporting periods covered 
in those two documents, from November 1991 to October 1992 
and from November 1992 to October 1993.  The appellant 
reported that she had not worked during these reporting 
periods and that she received no earned income.  She reported 
no other source of monthly income, and in each form she 
indicated that her income had not changed during the past 12-
months, nor did she expect to receive any income in the next 
12 months.

Based upon the first of these financial disclosure reports, 
the RO advised the appellant, by letter dated in November 
1992, that the award of pension benefits would continue based 
upon her countable income of $0 (zero dollars).  The 
appellant was advised to notify VA immediately of any change 
in her income or net worth.  By letter dated in September 
1995 she was again advised to notify VA immediately of any 
change in her income or net worth. 

Through income verification procedures, it was discovered in 
1996 that the appellant had countable income in 1993 in the 
amount of $2,599.  The record reflects that the appellant was 
notified, by letter dated in May 1996, of an adjustment to 
her award of pension benefits effective from February 1993, 
based upon the countable income of $2,599.  She was also 
notified at that time that the adjustment would result in an 
overpayment of benefits and that, if the proposed decision 
was implemented, she would be advised concerning the amount 
of overpayment and repayment.  By letter dated July 19, 1996, 
she was again reminded to notify VA immediately of any change 
in her income or net worth.  Once again, by letter dated May 
1, 1997, she was advised to notify VA immediately of any 
change in her income or net worth. 

Through income verification procedures the following year, in 
1997, it was once again discovered that the appellant had not 
reported countable income, this time for the year 1994.  The 
unreported income included earnings and other income in the 
amount of $1,497, the amount at issue in this case.  In July 
1997 the appellant signed a statement verifying that she 
received $1,473 from Demonstrations, Inc., and $24 from 
Thomas County Federal Savings as income in 1994.  The record 
reflects that the appellant was notified, by letter dated in 
February 1998, of an adjustment to her award of pension 
benefits effective from February 1994, based upon the 
countable income of $1,497.  She was also notified at that 
time that the adjustment would result in an overpayment of 
benefits.  

In April 1998, the appellant requested a waiver of the $1,498 
overpayment in pension benefits.  In support of her request, 
a Financial Status Report, VA Form 20-5655, was submitted for 
consideration.  The appellant reported that she was in poor 
health, that she lived on a fixed income, that she did not 
have enough money each month to pay all her expenses, that 
she did not intent to defraud the VA, and that all funds 
issued were used for her support.  

This matter was referred to the Committee, in part, for 
review of the appellant's request for waiver of recovery of 
the $1,498 overpayment in pension benefits and in June 1998, 
the Committee denied the appellant's request.  It was noted 
that the Committee found evidence of bad faith in the 
appellant's failure to accurately report her income, despite 
being advised of the importance of advising VA of any changes 
in her income.  In that regard, it was noted that income 
verification matching procedures revealed unreported income 
received in 1994, of which the appellant had not advised VA.  
In part on this basis, the Committee made a finding that the 
appellant acted in bad faith, thus precluding the grant of 
waiver of the indebtedness.

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  
38 C.F.R. § 1.965(a) (2000).  However, recovery of an 
overpayment of disability pension benefits may not be waived 
where there is an indication of fraud, misrepresentation, or 
bad faith.  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. 
§ 1.965(b) (2000).  Bad faith generally is an unfair or 
deceptive dealing by one who seeks to gain at another's 
expense; there need not be an actual fraudulent intent, but 
merely an intent to seek an unfair advantage with knowledge 
of the likely consequences, and a subsequent loss to the 
Government.  38 C.F.R. § 1.965(b)(2) (2000).

In this instance, the RO determined that while there was no 
evidence of fraud or misrepresentation, the evidence 
demonstrated that the appellant acted in bad faith in the 
actions creating the indebtedness.  38 C.F.R. § 1.962 (2000).  
The Board agrees.  The Board finds that the evidence supports 
a finding that the appellant's conduct was in bad faith, as 
demonstrated by her recurring failure to make complete 
disclosures of her income under circumstances where she had 
been repeatedly advised of the correlative nature of her 
entitlement to the pension award and her income.  

As detailed above, a review of the record reveals that the 
appellant was informed that income from all sources must be 
reported to VA when she was awarded pension benefits in 1986 
and again when they were reinstated in 1991.  She was further 
advised of the consequences of failing to do so.  Following 
the 1991 award of pension benefits, she was thereafter 
repeatedly informed of the importance of promptly notifying 
VA of any changes in her income.  

Nevertheless, the record shows that the appellant failed to 
report the receipt of income received in 1994.  The Board 
finds it significant that this failure to report earned and 
other countable income in 1994 occurred after the record 
shows that she was fully aware of her responsibilities in 
this regard.  This awareness was evidenced when she informed 
the VA in 1990 that she would be ineligible for pension 
benefits as she was returning to work, and is also evidenced 
by the fact that the RO informed her in 1993, just one year 
earlier, that additional income had been verified which had 
not been reported on her EVR that year and that an 
overpayment would likely result.  Thus, the circumstances 
which led to the 1994 overpayment at issue in this case do 
not appear to be a matter of simply forgetting to report such 
income or changes in income.  

A VA pension recipient must notify VA of all circumstances 
which will affect her entitlement to receive, or the rate of, 
the benefit being paid.  Such notice must be furnished when 
the recipient acquires knowledge that his or her income has 
changed.  38 C.F.R. § 3.660(a)(1) (2000).  In this case, the 
evidence demonstrates that the appellant had ample notice and 
subsequent reminders of her obligation to report to VA income 
from all sources, but failed to do so.  Consequently, the 
Board finds that the appellant's failure to report her earned 
and other income to VA was the direct cause of the 
overpayment.

It cannot be said that the appellant acted with fraudulent 
intent as regards the 1994 income at issue here.  She did not 
submit any eligibility verification forms after November 1993 
that falsely reported no receipt of income for the year 1994.  
However, she clearly failed to report her earned and other 
income for the year 1994.

Despite no showing of fraud or misrepresentation, the 
appellant had knowledge that her conduct of not reporting her 
earned and other income would likely result in a loss to the 
government.  This conclusion is based on the repeated and 
specific notifications he received, both prior to and after 
receipt her earned and other income, that reporting of this 
income was absolutely essential to calculate entitlement to 
and amount of VA pension benefits.  Her repeated failure to 
report her earned and other income, in bad faith, was the 
direct cause of the overpayment of VA benefits.

In view of the foregoing, the Board must conclude that the 
appellant underreported her income with the intent to gain an 
unfair advantage.  As previously indicated, the appellant had 
repeatedly been informed by VA of her responsibilities in 
accurately and promptly reporting her income.  Moreover, the 
appellant's failure to promptly report her receipt of income 
the previous year had led to an adjustment and a potential 
overpayment, in conjunction with which VA further informed 
her of her responsibilities regarding income reporting.  
Despite this, the appellant consistently failed to report her 
earnings and other income for 1994 until confronted with that 
information by VA several years later.  As such, it could be 
for no other purpose than to gain unfair advantage in her 
dealings with the VA.  She was successful in this respect as 
evidenced by the ensuing overpayment.  Thus, the Board is 
compelled to find that the appellant was guilty of bad faith 
in the creation of the overpayment at issue.

Accordingly, the Board concludes that the evidence supports 
the finding of the RO that the appellant demonstrated bad 
faith by failing to completely and accurately report her 
income to VA for the purpose of retaining VA benefits to 
which she was otherwise not entitled.  There is not an 
approximate balance of positive and negative evidence as to 
the issue on appeal as to warrant application of the doctrine 
of reasonable doubt.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In light of the finding of bad faith, waiver of recovery of 
the overpayment is precluded by law.  There is no basis for 
further consideration regarding the elements of equity and 
good conscience, such as hardship or other equitable factors.  
See also Farless v. Derwinski, 2 Vet. App. 555 (1992).  
Although the Board sympathizes with the financial 
difficulties created by retrieval of this debt, the law 
requires its recovery.


ORDER

Waiver of recovery of the overpayment of improved death 
pension benefits in the calculated amount of $1,498 is 
denied.  



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

